DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20120005886) in view of Pauls (US 20140311025).
	With respect to claims 1, 2 and 7, Kim discloses a culture apparatus comprising a heat-insulated casing (Figure 1:11) having an opening coupled to a box-shaped heat-insulated door (Figure 1:12) configured to open and close the opening.  The casing is taught to include an inner case (Figure 1:18) surrounding a culture space and an outer case (Figure 1:17) surrounding the inner case.  Kim indicates that a control unit is used to operate a first heater (Figure 2:21) to produce temperatures suitable for cell culture and a second heater (Figure 2:22) to produce temperatures suitable for sterilization.  The second sterilization temperature is higher than the first culture temperature, and the second heater is turned on when the second temperature is needed to make the culture space sterile.  This is described in at least paragraphs [0028]-[0036] of the provided English translation.  Paragraphs [0031] and [0036], in particular, state that the first and second heaters may be provided on all six surfaces of the box-like culture apparatus.  Kim teaches in at least paragraphs [0028], [0030] and [0036] that the first heater is used for cell culturing at the first temperature and that the second heater is used for sterilizing at the second temperature for a predetermined time.  The second heater may also be activated during cell culture at the first temperature.  Kim, however, does not expressly state that the first heater is also turned on during sterilization at the second temperature.
Pauls discloses a biological incubator comprising a heat-insulated casing (Figure 1:10) having a plurality of interior walls (Figure 2:12a-d) and a box-shaped door (Figure 1:20).  At least first and second heaters (Figure 2:40) are provided on inner surfaces of the interior walls in order to heat a culture space within the incubator.  At least 
Before the filing date of the claimed invention, it would have been obvious to ensure that the Kim first heater is used not only to produce the first temperature for cell culture, but also the second temperature for sterilization.  Pauls teaches that it is often necessary to use more than one heater to quickly ramp up the temperature within an incubator in order to transition from a culture phase to a sterilization phase.  Those of ordinary skill would have recognized that, in its most basic state, the first heater of Kim can either be “on” or “off”, and – given this small set of choices (on/off) – that those of ordinary skill would have recognized that the first heater could simply just be left “on” when attempting to produce elevated temperatures during sterilization.  In other words, those of ordinary skill would recognize that increased temperatures could be produced quickly, controllably, and efficiently using more than one heater, and, indeed, would 
Paragraphs [0046] and [0047] of Kim further state that once sterilization is complete, the heaters are turned off to initiate a cool down period for a predetermined time.  The temperature is allowed to return to a third temperature (e.g. 37°C) that is lower than the sterilization (second) temperature.  An additional round of cell culture may then commence.  The transition between culture mode and sterilization mode can continue for as many cycles as desired.

With respect to claims 3 and 4, Kim and Pauls disclose the combination as described above.  As previously noted, Kim teaches that the first and second heaters can be provided at any surface (top plate, bottom plate, back plate, side plates, door) on a rear side of the inner case.  Accordingly, it would have been well within the ability of one of ordinary skill to arrive at the various claimed combinations of heater locations set forth in the claims.  Those of ordinary skill would recognize that heaters can be controlled (i.e. turned on/off) either individually or as groups.
 
	With respect to claims 5, 6, 8 and 9, Kim and Pauls disclose the combination as described above.  Although Kim does not appear to teach a specific ON/OFF cycle for the first heater, it would have been obvious to use the Kim control unit to turn the first heater on and off according to a predetermined cycle.  Similarly, it would have been .

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
	Applicant primarily argues that Pauls does not disclose heaters for use in the culture mode, but rather a refrigeration system which uses hot gas.  However, Kim – the primary reference – already teaches first heaters that are used to create culture temperatures during the culture mode.  Furthermore, Pauls expressly states in at least paragraph [0083] that the electrical heaters are used during the “controlled environment” (i.e. “culture”) mode.  When culture temperatures cannot be maintained using hot gas from heat of compression alone, Pauls states that “the electric heaters 40 are operated and the refrigeration system is deactivated. In some embodiments, the electric heaters may also be used in a supplemental manner in the `controlled 

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799